Citation Nr: 0005067	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  95-35 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for mechanical low back 
pain syndrome with degenerative joint disease, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1957 to April 
1960, and from December 1963 to October 1986.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which, in pertinent part, granted an 
increased rating to 20 percent for the veteran's service-
connected low back disability.  The veteran filed a timely 
notice of disagreement, and was issued a statement of the 
case in June 1995.  His substantive appeal was received in 
July 1995.  The denial was then confirmed and continued by 
rating action issued in March 1997.  The veteran was issued a 
supplemental statement of the case in May 1997.

The Board remanded this case to the RO for additional 
evidentiary development in February 1998.  Following 
compliance, the RO granted an increased rating to 40 percent 
for the veteran's service-connected low back disorder in a 
March 1999 rating decision.

Parenthetically, it is noted that during the pendency of this 
remand the veteran appointed Disabled American Veteran from 
January 7, 1999.

Additionally, the Board notes that a claim for a total rating 
based on individual unemployability due to service-connected 
disabilities must be inferred from the evidence of record.  
See Dinsay v. Brown, 9 Vet. App. 79, 85 (1996).  Since this 
issue has not been properly developed for appellate review by 
the Board, and is not inextricably intertwined with the 
issues on appeal, it is hereby referred to the RO for 
appropriate action.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).




FINDING OF FACT

The veteran's mechanical low back pain syndrome, as shown by 
recent VA examination, is primarily manifested by moderate 
limitation of motion of the lumbar spine with loss of 
function due to pain productive of muscle atrophy, muscle 
spasms and pronounced degenerative changes at L5-S1 and L4-5.  


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
40 percent for mechanical low back pain syndrome with 
degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 3.321, Part 4, including §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic Codes 5292, 5293, 
5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim of entitlement to a disability rating in 
excess of 40 percent for mechanical low back pain syndrome 
with degenerative joint disease is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented a claim which is plausible.  Generally, a claim 
for an increased evaluation is considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  These regulations include, but are 
not limited to, 38 C.F.R. § 4.1 (1999), that requires that 
each disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 
(1999) which requires that medical reports be interpreted in 
light of the whole recorded history, and that each disability 
must be considered from the point of view of the veteran 
working or seeking work.  
38 C.F.R. § 4.10 (1999) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45 (1999); see also DeLuca v. Brown, 8 Vet. 
App. 202, at 204-206, 208 (1995).  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete or inaccurate 
report and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Private treatment records developed between 1990 and 1998 
show treatment on occasion for the veteran's low back 
disorder.

Records obtained from the Social Security Administration 
included an adverse July 1997 decision, wherein the veteran 
was determined to be not disabled based on a claim filed in 
March 1994.

The veteran was also afforded VA examination in October 1998.  
On physical examination, it was noted that there was 
objective evidence of painful motion, spasm, weakness and 
tenderness.  The veteran had a postural abnormality insofar 
as his back was flexed forward 6 degrees.  The musculature of 
the back was atrophic.  The veteran had on a back brace, 
which was noted to be a sturdy one; he stayed in it and used 
a cane.  There were no neurological defects noted.  Forward 
flexion was achieved to 60 degrees, with backward extension 
achieved to 12 degrees, flexion to the right achieved to 26 
degrees and flexion to the left achieved to 14 degrees.  The 
examiner noted that motion stopped where pain began.  X-rays 
of the lumbosacral spine revealed chronic degenerative 
changes, most pronounced at the L5-S1 and L4-5 vertebral 
levels.  A vacuum phenomenon was also evident with marginal 
sclerosis and grade I anterior spondylolisthesis of L5-S1.  
No acute fractures were identified.  The diagnosis was 
degenerative joint disease in the lumbosacral spine with loss 
of function due to pain confirmed by X-rays.  The examiner 
opined that the veteran's service-connected low back 
disability does have a tremendous impact on his ordinary 
activity and his ability to maintain employment.  The 
examiner believed that the veteran was unemployable.

In the instant case, the Board observes that the veteran was 
granted service connection and assigned a 10 percent 
disability rating under Diagnostic Code 5295 in a March 1987 
rating decision.  In February 1995, the RO granted an 
increased rating to 20 percent under Diagnostic Code 5292-
5295.  Following additional evidentiary development in 
conjunction with the Board's 1998 Remand order, however, the 
veteran was granted an increased rating to 40 percent under 
Diagnostic Code 5295-5293.

According to the applicable criteria, a 40 percent disability 
evaluation is warranted for severe limitation of motion of 
the lumbar spine.  38 C.F.R. Part 4, Diagnostic Code 5292 
(1999).  A 40 percent evaluation is also warranted for severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Diagnostic Code 5295 
(1999).

In addition, a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. Part 4, Diagnostic Code 5293 (1999).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1997); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After a contemporaneous review of the evidence of 
record, the Board finds that the an increased disability 
rating for mechanical low back pain syndrome with 
degenerative joint disease is not warranted.

In reaching this conclusion, the Board observes that when a 
diagnostic code provides for compensation based on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1999) must also be considered.  The ratings must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Because the veteran is presently receiving the 
maximum schedular rating for lumbosacral strain (Diagnostic 
Code 5295) and limitation of motion of the lumbar spine 
(Diagnostic Code 5292), functional loss due to pain is not 
for consideration in conjunction with these evaluations.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).

Additionally, it is noted that Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, 
9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
diagnostic code.  After many years of being evaluated under 
Diagnostic Code 5295, the RO has recently assigned Diagnostic 
Code 5293 for purposes of evaluating the veteran's service-
connected low back disorder.  When a veteran has received 
less than the maximum evaluation under Diagnostic Code 5293 
based upon symptomatology which includes limitation of 
motion, consideration must be given to the extent of the 
disability under 
38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation motion.  VAOPGCPREC 36-97 
(O.G.C. Prec. 36-97).  The General Counsel was careful to 
note, however, that the disability may only be rated under 
the diagnostic code that produces the higher rating if that 
diagnostic code better reflects the extent of the veteran's 
disability.  O.G.C. Prec. 36-97 at 4-5 (emphasis added).  
Notwithstanding, the Board concludes that evaluation of this 
disability under Diagnostic Code 5293 is not supported by the 
evidence of record.  Indeed, the veteran's recent 1998 VA 
examination report shows that he manifested no neurological 
abnormalities.  Accordingly, there is no justifiable basis 
for further consideration of this disability under Diagnostic 
Code 5293.

In conclusion, the weight of the evidence establishes that 
the veteran's mechanical low back pain syndrome with 
degenerative joint disease is no more than 40 percent 
disabling.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).




ORDER

An increased disability rating for mechanical low back pain 
syndrome with degenerative joint disease is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

